DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 23-29, in the reply filed on 11/8/2022 is acknowledged.
Applicant’s election without traverse of (v) preventing a symptom of aspirin desensitization in a AERD patient (claim 27); and nasal congestion, claims 27-29 reading thereon, in the reply filed on 11/8/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 27-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The factors to be considered in determining whether a disclosure meets the enablement requirements of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Cir., 1988).  The court in Wands states, “Enablement is not precluded by the necessity for some experimentation, such as routine screening.  However, experimentation needed to practice the invention must not be undue experimentation.  The key word is ‘undue’, not ‘experimentation’” (Wands, 8 USPQ2sd 1404).  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  “Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations” (Wands, 8 USPQ2d 1404).  Among these factors are: (1) the nature of the invention; (2) the breadth of the claims; (3) the state of the prior art; (4) the predictability or unpredictability of the art; (5) the relative skill of those in the art; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary. 

While all of these factors are considered, a sufficient amount for a prima facie case is discussed below. 

(1) The nature of the invention and (2) the breadth of the claims:
The claims are drawn to a method of preventing a symptom of aspirin desensitization in a aspirin exacerbated respiratory disease (AERD) patient, comprising administering ifetroban or a pharmaceutically acceptable salt thereof to the patient in a daily dose of about 200 mg, wherein the composition is administered orally; and subsequently administering aspirin to the AERD patient. 
A definition of prevent is “to deep from happening or existing” (https://www.merriam-webster.com/dictionary/prevent; accessed 12/1/2022)
Thus, the claims taken together with the specification imply administering ifetroban or salt of ifetroban to a patient with AERD will keep symptoms of aspirin desensitization from happening or existing.
(3) The state of the prior art and (4) the predictability or unpredictability of the art:
American Academy of Allergy Asthma & Immunology (“Aspirin-Exacerbated Respiratory Disease (AERD)”; https://www.aaaai.org/Tools-for-the-Public/Conditions-Library/Asthma/Aspirin-Exacerbated-Respiratory-Disease-(AERD); accessed 12/1/2022) presents a discussion of AERD, which includes the following:  Aspirin-exacerbated respiratory disease (AERD), also known as Samter’s Triad, is a chronic medical condition that consists of three clinical features: asthma, sinus disease with recurrent nasal polyps, and sensitivity to aspirin and other non-steroidal anti-inflammatory drugs (NSAIDs) that inhibit an enzyme called cyclooxygenase-1. This sensitivity usually manifests as respiratory reactions that occur upon ingesting or inhaling an NSAID, though the exact cause of the reactions is not known. (Overview)
There is no clearly understood trigger that causes the disease.  (Overview)
People with AERD usually have asthma, nasal congestion and recurrent nasal polyps, and their symptoms often do not respond to conventional treatments. (Symptoms)
The characteristic feature of AERD is that patients develop reactions to aspirin and other NSAIDs. These reactions classically involve both upper respiratory symptoms ( Applicant elected increased nasal congestion… ) (Symptoms)
Regarding treatment/management, this article advises people with AERD who have not been desensitized to aspirin to avoid all NSAIDs in order to prevent reactions; however even with the complete avoidance of NSAIDs, patients will continue to have symptoms of asthma, Applicant elected nasal congestion and recurrent polyps.
Based on this description, the exact cause of respiratory reactions upon exposure to an NSAID is not known; There is no clearly understood trigger; and symptoms do not often respond to conventional treatments. Avoidance of all NSAIDS is advised; even with complete avoidance of NSAIDs, patients will continue to have symptoms, including the elected nasal congestion.  How much more will subsequent administration of aspirin to the AERD be likely to result in symptoms, including the elected nasal congestion.  This reference documents the unpredictability in the art with respect to not only conventional treatments; but more so, likely that prevention embodiments, to keep symptoms from happening or even existing, has not been achieved, and is thus even more unpredictable, in the absence of evidence showing prevention to be viable.
(5) The relative skill of those in the art:
The relative skill of those in the art is high, such as a MD, administering medications for AERD treatment.  However, this is offset by the unpredictability, and the likelihood that therapies are not likely to have the outcome of keeping symptoms from happening or occurring, based on experiences treating AERD.  To the Examiner’s knowledge, the skilled artisan would not have skill in preventing AERD symptoms from happening or even existing upon exposure to the recited aspirin.
(6) The amount of direction or guidance presented and (7) the presence or absence of working examples:
The specification has provided guidance for a clinical trial conducted where ifetroban reduced the mean total number of rescue medications, compared to placebo; i.e., a trend toward fewer rescue medications, when patients were exposed to aspirin.  
However, the specification does not provide a viable rationale or evidence that ifetroban will keep symptoms of AERD from happening or existing upon treatment with ifetroban, when there is subsequent exposure to aspirin, as claimed.  In fact, the evidence of the disclosed clinical trial is that aspirin induced reaction (AIR) occurs more in the ifetroban than in the placebo group (see Table 5); >= 25% increase in TNSS are also reported for 35% of patients in Phase B and Phase C are reported (Table 4).  These disclosed data demonstrate symptoms occur upon aspirin challenge, and they are in conflict with prevention of all symptoms of aspirin desensitization in the AERD patient.
(8) The quantity of experimentation necessary:
Considering the state of the art as discussed by the references above, particularly with regards to the lack of knowledge of exact cause of reactions, the lack of knowledge about clear triggers, the fact that many AERD patients do not even respond to conventional treatment and the high unpredictability in the art as evidenced therein, and the lack of guidance provided in the specification (which is in conflict with the claimed outcome), one of ordinary skill in the art would be burdened with undue experimentation to practice the invention commensurate in the scope of the claims.

Conclusion
The Examiner has reviewed the applied prior art in the parent application (16/687,151) prosecution, and reasons each rejection was overcome, regarding the claimed method for reduction in rescue medications.  The the Declaration evidence over the clinical trial NCT02216357, establishing that trial was obtained from the instant inventor; and the same rationales that overcame each rejection would also be applicable to overcome the same references, if applied to the instant claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P THOMAS whose telephone number is (571)272-8994. The examiner can normally be reached M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY P THOMAS/           Primary Examiner, Art Unit 1611